 

Exhibit 10.1

 

SUBORDINATED NOTE PURCHASE AGREEMENT

 

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
October 13, 2020, and is made by and among FVCBankcorp, Inc., a Virginia
corporation (“Company”), and the purchaser of the Subordinated Note (as defined
herein) identified on the signature page hereto (the “Purchaser”).

 

RECITALS

 

WHEREAS, Company has requested that Purchaser purchase from Company a
Subordinated Note in the principal amount set forth on Purchaser’s signature
page (the “Subordinated Note Amount”), which amount is intended to meet the
qualifications for inclusion as Tier 2 Capital (as defined herein);

 

WHEREAS, Purchaser is an institutional “accredited investor” as such term is
defined by Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”), and/or a “qualified institutional buyer” as such term is
defined in Rule 144A promulgated under the Securities Act (“QIB”);

 

WHEREAS, the offer and sale of the Subordinated Note by Company is being made
pursuant to one or more available exemptions from the registration requirements
of the Securities Act, including Section 4(a)(2) of the Securities Act and the
provisions of Rule 506(b) of Regulation D promulgated thereunder; and

 

WHEREAS, Purchaser is willing to purchase from Company a Subordinated Note in
the Subordinated Note Amount in accordance with the terms, subject to the
conditions and in reliance on, the recitals, representations, warranties,
covenants and agreements set forth herein and in the Subordinated Note.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

AGREEMENT

 

1.            DEFINITIONS.

 

1.1            Defined Terms. The following capitalized terms generally used in
this Agreement and in the Subordinated Note have the meanings defined or
referenced below. Certain other capitalized terms used only in specific sections
of this Agreement may be defined in such sections.

 

“Affiliate(s)” means, with respect to any Person (as defined herein), such
Person’s immediate family members, partners, members or parent and subsidiary
corporations, and any other Person directly or indirectly controlling,
controlled by, or under common control with said Person and their respective
Affiliates.

 

“Agreement” has the meaning set forth in the preamble hereto.

 



 

 

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of DTC (as defined below) that apply to
such transfer or exchange.

 

“Articles” has the meaning set forth in Section 3.2.1.2(a).

 

“Bank” refers to FVCbank, a Virginia-chartered member bank with its principal
place of business located in Fairfax, Virginia.

 

“Bank Holding Company Act” has the meaning set forth in Section 3.2.1.6.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the Commonwealth of Virginia are permitted or
required by any applicable law or executive order to close.

 

“Bylaws” has the meaning set forth in Section 3.2.1.2(c).

 

“Closing” has the meaning set forth in Section 2.5.

 

“Closing Date” means October 13, 2020.

 

“Common Stock” means Company’s common stock, $0.01 par value per share.

 

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to Company.

 

“Company’s Reports” means (i) Company’s annual report on Form 10-K for the year
ended December 31, 2019, as filed with the SEC (as defined below),
(ii) Company’s quarterly reports on Form 10-Q for the quarters ended March 31,
2020 and June 30, 2020, as filed with the SEC, (iii) any Current Report on
Form 8-K, as filed or furnished by Company since January 1, 2020, (iv) Company’s
Parent Company Only Financial Statements for Small Holding Companies (FR Y-9SP)
as of and for the year ended December 31, 2019 and the period ended June 30,
2020, as filed with the FRB (as defined below), and (v) Bank’s consolidated
reports of condition and income (or call report) as of and for the year ended
December 31, 2019 and the quarters ended March 31, 2020 and June 30, 2020, as
filed with the Federal Financial Institutions Examination Council’s Central Data
Repository.

 

“Condition or Release” means any presence, use, storage, transportation,
discharge, disposal, release or threatened release of any Hazardous Materials
(as defined herein).

 

“Control” (including the terms “controlling,” “controlled by,” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise.

 

“Disbursement” has the meaning set forth in Section 3.1.

 

“DTC” means The Depositary Trust Company.

 



2

 

 

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

 

“Event of Default” has the meaning set forth in the Subordinated Note.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Financial Advisor” means Piper Sandler & Co., independent financial advisor to
Company in connection with the transactions contemplated by this Agreement.

 

“FRB” means the Board of Governors of the Federal Reserve System.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

 

“Global Note” has the meaning set forth in Section 3.1.

 

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including each applicable Regulatory Agency (as defined
herein)) with jurisdiction over Company, Bank or any of their Subsidiaries.

 

“Governmental Licenses” has the meaning set forth in Section 4.3.

 

“Hazardous Materials” means oil, flammable explosives, asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, radioactive materials,
hazardous wastes, toxic or contaminated substances or similar materials,
including any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.

 

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

 



3

 

 

“Indebtedness” means: (i) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary (as defined herein) of Company; and (ii) all
obligations secured by any lien on property owned by Company or any Subsidiary
whether or not such obligations shall have been assumed; provided,
however, Indebtedness shall not include deposits or other indebtedness created,
incurred or maintained in the ordinary course of Company’s or Bank’s business
(including without limitation federal funds purchased, advances from any Federal
Home Loan Bank, secured deposits of municipalities, letters of credit issued by
Company or Bank, repurchase arrangements, interest rate swaps and financing
through the Paycheck Protection Program Liquidity Facility) and consistent with
customary banking practices and applicable laws and regulations.

 

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property (as defined herein), including all
amendments, extensions, renewals, supplements, modifications, sublets and
assignments thereof and all separate letters or separate agreements relating
thereto.

 

“Material Adverse Effect” means any change or effect that (i) is or would be
reasonably likely to be material and adverse to the financial condition, results
of operations, business or assets of Company, Bank and/or their respective
Subsidiaries, or (ii) would materially impair the ability of Company, Bank
and/or their respective Subsidiaries to perform its respective obligations under
any of the Transaction Documents (as defined herein), or otherwise materially
impede the consummation of the transactions contemplated hereby or thereby;
provided, however, that “Material Adverse Effect” shall not be deemed to include
the impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies,
(2) changes in GAAP or regulatory accounting requirements applicable to
financial institutions and their holding companies generally, (3) changes after
the date of this Agreement in general economic or capital market conditions
affecting financial institutions or their market prices generally and not
specifically related to Company, Bank, or Purchaser, (4) pandemics, epidemics,
disease outbreaks, and other public health emergencies, including the
Coronavirus disease (COVID-19), (5) direct effects of compliance with this
Agreement on the operating performance of Company, Bank, or Purchaser, including
expenses incurred by Company, Bank, or Purchaser in consummating the
transactions contemplated by this Agreement, and (6) the effects of any action
or omission taken by Company or Bank with the prior written consent of
Purchaser, and vice versa, or as otherwise contemplated by this Agreement and
the Subordinated Note.

 

“Maturity Date” means October 15, 2030.

 

“Paying Agency Agreement” means the Paying Agency and Registrar Agreement, dated
as of October 13, 2020, between Company and UMB Bank N.A., as paying agent and
registrar.

 

“Paying Agent” means UMB Bank N.A., as paying agent and registrar under the
Paying Agency Agreement, or any successor in accordance with the applicable
provisions of the Paying Agency Agreement.

 



4

 

 

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

 

“Property” means any real property owned or leased by Company or any Affiliate
or Subsidiary of Company.

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“QIB” has the meaning set forth in the Recitals.

 

“Regulation D” means Regulation D promulgated under the Securities Act.

 

“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to
Company, Bank or any of their Subsidiaries.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Subordinated Note” means the Subordinated Note in the form attached as
Exhibit A hereto, as amended, restated, supplemented or modified from time to
time, and each Subordinated Note delivered in substitution or exchange for such
Subordinated Note (any one or more Subordinated Notes into which this
Subordinated Note may be subdivided, exchanged, or substituted in the future
referred to, collectively, with this Subordinated Note, as the “Subordinated
Notes”).

 

“Subordinated Note Amount” has the meaning set forth in the Recitals.

 

“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

 

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, 12 C.F.R. Part 225, and 12 C.F.R. Part 250, as amended, modified and
supplemented and in effect from time to time or any replacement thereof.

 

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

 

1.2            Interpretations. The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined. The words “hereof”,
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.” All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided. All references to this Agreement and the Subordinated
Note shall be deemed to be to such documents as amended, modified or restated
from time to time. With respect to any reference in this Agreement to any
defined term, (i) if such defined term refers to a Person, then it shall also
mean all heirs, legal representatives and permitted successors and assigns of
such Person, and (ii) if such defined term refers to a document, instrument or
agreement, then it shall also include any amendment, replacement, extension or
other modification thereof.

 



5

 

 

1.3            Exhibits Incorporated. All Exhibits attached are hereby
incorporated into this Agreement.

 

2.            SUBORDINATED DEBT.

 

2.1            Certain Terms. Subject to the terms and conditions herein
contained, Company proposes to issue and sell to Purchaser a Subordinated Note
in an amount equal to the Subordinated Note Amount. Purchaser agrees to purchase
the Subordinated Note from Company on the Closing Date in accordance with the
terms of, and subject to the conditions and provisions set forth in, this
Agreement and the Subordinated Note. The Subordinated Note Amount shall be
disbursed in accordance with Section 3.1. The Subordinated Note shall bear
interest per annum as set forth in the Subordinated Note. The unpaid principal
balance of the Subordinated Note plus all accrued but unpaid interest thereon
shall be due and payable on the Maturity Date, or such earlier date on which
such amount shall become due and payable on account of (i) acceleration by
Purchaser in accordance with the terms of the Subordinated Note and this
Agreement or (ii) Company’s delivery of a notice of redemption or repayment in
accordance with the terms of the Subordinated Note.

 

2.2            Subordination. The Subordinated Note shall be subordinated in
accordance with the subordination provisions set forth therein.

 

2.3            Maturity Date. On the Maturity Date, all sums due and owing under
this Agreement and the Subordinated Note shall be repaid in full. Company
acknowledges and agrees that Purchaser has not made any commitments, either
express or implied, to extend the terms of the Subordinated Note past its
Maturity Date, and shall not extend such terms beyond the Maturity Date unless
Company and Purchaser hereafter specifically otherwise agree in writing.

 

2.4            Unsecured Obligations. The obligations of Company to Purchaser
under the Subordinated Note shall be unsecured and not covered by a guarantee of
Company or any Affiliate of Company.

 

2.5            The Closing. The execution and delivery of the Transaction
Documents (the “Closing”) shall occur on the Closing Date at such place or time
or on such other date as the parties hereto may agree.

 

2.6            Payments. Company agrees that matters concerning payments and
application of payments shall be as set forth in this Agreement and in the
Subordinated Note.

 

2.7            Right of Offset. Purchaser hereby expressly waives any right of
offset Purchaser may have against Company or any of its Subsidiaries.

 



6

 

 

2.8         Use of Proceeds. Company shall use the net proceeds from the sale of
the Subordinated Note for general corporate purposes, which may include
supporting regulatory capital ratios of Bank and potential repayment or
redemption, in part or in whole, of Company’s $25.0 million outstanding
fixed-to-floating rate subordinated notes due June 30, 2026.

 

3.            DISBURSEMENT.

 

3.1         Disbursement. On the Closing Date, assuming all of the terms and
conditions set forth in Section 3.2 have been satisfied by Company or waived by
Purchaser and Company has executed and delivered to Purchaser this Agreement and
such Purchaser’s Subordinated Note and any other related documents in form and
substance reasonably satisfactory to Purchaser, Purchaser shall disburse the
Subordinated Note Amount, which is set forth on Purchaser’s signature page, in
immediately available funds to Company in exchange for an electronic securities
entitlement through the facilities of DTC in accordance with the Applicable
Procedures in the Subordinated Note with a principal amount equal to such
Subordinated Note Amount (the “Disbursement”). Company will deliver to the
Paying Agent a global certificate representing the Subordinated Notes (the
“Global Note”), registered in the name of Cede & Co., as nominee for DTC.

 

3.2         Conditions Precedent to Disbursement.

 

3.2.1      Conditions to Purchaser’s Obligation. The obligation of Purchaser to
consummate the purchase of the Subordinated Note to be purchased by it at
Closing and to effect the Disbursement is subject to the fulfillment of or
delivery by or at the direction of Company to such Purchaser (or, with respect
to the Paying Agency Agreement, the Paying Agent), on or prior to the Closing
Date, of each of the following (or written waiver by such Purchaser prior to the
Closing of such delivery):

 

3.2.1.1           Transaction Documents. This Agreement, the Paying Agency
Agreement and the Global Note (collectively, the “Transaction Documents”), each
duly authorized and executed by Company.

 

3.2.1.2           Authority Documents.

 

(a)A copy, certified by the Secretary or Assistant Secretary of Company, of the
articles of incorporation of Company and all amendments thereto as in effect as
of the Closing Date (the “Articles”);

 

(b)A certificate of good standing of Company issued by the Clerk of the State
Corporation Commission of the Commonwealth of Virginia;

 

(c)A copy, certified by the Secretary or Assistant Secretary, of the bylaws of
Company and all amendments thereto as in effect as of the Closing Date (the
“Bylaws”);

 

(d)A copy, certified by the Secretary or Assistant Secretary of Company, of the
resolutions of the board of directors of Company, and any committee thereof,
authorizing the execution, delivery and performance of the Transaction
Documents;

 



7

 

 

(e)An incumbency certificate of the Secretary or Assistant Secretary of Company
certifying the names of the officer or officers of Company authorized to sign
the Transaction Documents and the other documents provided for in this
Agreement; and

 

(f)The opinion of Williams Mullen, counsel to Company, dated as of the Closing
Date, substantially in the form set forth at Exhibit B attached hereto addressed
to Purchaser.

 

3.2.1.3           Representations and Warranties. The representations and
warranties of Company set forth in Section 4 of this Agreement that do not
contain a “Material Adverse Effect” qualification or other express materiality
or similar qualification shall have been true and correct as of the date hereof
and shall be true and correct as of the Closing Date, except where the failure
of such representations and warranties to be so true and correct does not have a
Material Adverse Effect; provided, however, that representations and warranties
made as of a specified date need only be true and correct as of such date. The
representations and warranties of Company set forth in Section 4 of this
Agreement that contain a “Material Adverse Effect” qualification or any other
express materiality or similar qualification shall have been true and correct as
of the date hereof and shall be true and correct as of the Closing Date;
provided, however, that representations and warranties made as of a specified
date need only be true and correct as of such date.

 

3.2.1.4           Covenants. All covenants, agreements and conditions contained
in this Agreement to be performed by Company on or prior to the Closing Date
shall have been performed or complied with in all material respects.

 

3.2.1.5           Other Requirements. Such other additional information
regarding Company, Bank and any other Subsidiary of Company or Bank and their
respective assets, liabilities (including any liabilities arising from, or
relating to, legal proceedings) and contracts as a Purchaser may reasonably
require.

 

3.2.1.6           Consents and Approvals. Company shall file any required
applications, filings and notices required in connection with this Agreement, as
applicable, with (i) the FRB (under the Bank Holding Company Act of 1956, as
amended (“Bank Holding Company Act”)), and (ii) the Bureau of Financial
Institutions of the Virginia State Corporation Commission, and receive approval
of, or consent or nonobjection to, the foregoing applications, filings and
notices.

 

3.2.2      Conditions to Company’s Obligation. The obligation of Company to
consummate the sale of the Subordinated Note and to effect the Closing is
subject to delivery by Purchaser to Company of this Agreement, duly authorized
and executed by such Purchaser, and the purchase price from Purchaser in an
amount equal to the Subordinated Note Amount.

 



8

 

 

4.            REPRESENTATIONS AND WARRANTIES OF COMPANY.

 

Company hereby represents and warrants to Purchaser as follows:

 

4.1          Organization and Authority.

 

4.1.1       Organization Matters of Company and Its Subsidiaries.

 

4.1.1.1            Company is a bank holding company registered with the FRB
under the Bank Holding Company Act. Company is a business corporation validly
existing and in good standing under the laws of the Commonwealth of Virginia and
has all requisite corporate power and authority to conduct its business and
activities as presently conducted, to own its properties, and to perform its
obligations under the Transaction Documents. Company is duly qualified as a
foreign corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.

 

4.1.1.2            The entities listed on Schedule 4.1.1.2 are the only direct
or indirect Subsidiaries of Company. Bank has been duly chartered and is validly
existing as a Virginia-chartered bank and each other Subsidiary has been duly
organized and is validly existing under the jurisdiction of its incorporation,
in each case in good standing under the laws of the jurisdiction of its
incorporation, has corporate power and authority to own, lease and operate its
properties and to conduct its business and is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not result in a Material Adverse Effect.
All of the issued and outstanding shares of capital stock or other equity
interests in each Subsidiary of Company have been duly authorized and validly
issued, are fully paid and non-assessable and are owned by Company, directly or
through Subsidiaries of Company, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or claim; none of the outstanding shares of
capital stock of, or other equity interests in, any Subsidiary of Company were
issued in violation of the preemptive or similar rights of any security holder
of such Subsidiary of Company or any other Person.

 

4.1.1.3            The deposit accounts of Bank are insured by the FDIC up to
applicable limits. Neither Company nor Bank has received any notice or other
information indicating that Bank is not an “insured depository institution” as
defined in 12 U.S.C. Section 1813, nor has any event occurred which could
reasonably be expected to adversely affect the status of Bank as an FDIC-insured
institution. Company and its Subsidiaries have made payment of all franchise and
similar taxes in all of the respective jurisdictions in which they are
incorporated, chartered or qualified, except for any such taxes (i) where the
failure to pay such taxes will not have a Material Adverse Effect, (ii) the
validity of which is being contested in good faith or (iii) for which proper
reserves have been set aside on the books of Company or any applicable
Subsidiary of Company, as the case may be.

 



9

 

 

4.1.2       Capital Stock and Related Matters. The Articles of Company authorize
Company to issue 20,000,000 shares of Common Stock and 1,000,000 shares of
preferred stock. As of the date of this Agreement, there are 13,478,584 shares
of Common Stock issued and outstanding and no shares of Company’s preferred
stock issued and outstanding. All of the outstanding capital stock of Bank is
owned beneficially and of record by Company and has been duly authorized and
validly issued and is fully paid and non-assessable. All of the outstanding
capital stock of Company has been duly authorized and validly issued and is
fully paid and non-assessable. Other than pursuant to Company’s equity incentive
and other benefit plans duly adopted by Company’s Board of Directors, as of the
date hereof, there are no outstanding options, rights, warrants or other
agreements or instruments obligating Company to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of the capital stock of
Company or obligating Company to grant, extend or enter into any such agreement
or commitment to any Person other than Company.

 

4.2          No Impediment to Transactions.

 

4.2.1       Transaction is Legal and Authorized. The issuance of the
Subordinated Note, the borrowing of the Subordinated Note Amount, the execution
of the Transaction Documents and compliance by Company with all of the
provisions of the Transaction Documents are within the corporate and other
powers of Company.

 

4.2.2       Agreement and Paying Agency Agreement. This Agreement and the Paying
Agency Agreement have been duly authorized, executed and delivered by Company,
and, assuming due authorization, execution and delivery by the other parties
thereto, constitute the legal, valid and binding obligations of Company,
enforceable against Company in accordance with their terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.

 

4.2.3       Subordinated Note. The Subordinated Note has been duly authorized by
Company and when executed by Company and issued, delivered to and paid for by
Purchaser in accordance with the terms of the Agreement, will have been duly
executed, issued and delivered, and will constitute legal, valid and binding
obligations of Company, enforceable in accordance with their terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.

 

4.2.4       Exemption from Registration. Neither Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Subordinated Note. Assuming the accuracy of the representations and warranties
of Purchaser set forth in this Agreement, the Subordinated Note will be issued
in a transaction exempt from the registration requirements of the Securities
Act.

 



10

 

 

4.2.5       No Defaults or Restrictions. Neither the execution and delivery of
the Transaction Documents nor compliance with their respective terms and
conditions will (whether with or without the giving of notice or lapse of time
or both) (i) violate, conflict with or result in a breach of, or constitute a
default under: (1) the Articles or Bylaws of Company; (2) any of the terms,
obligations, covenants, conditions or provisions of any corporate restriction or
of any contract, agreement, indenture, mortgage, deed of trust, pledge, bank
loan or credit agreement, or any other agreement or instrument to which Company
or Bank, as applicable, is now a party or by which it or any of its properties
may be bound or affected; (3) any judgment, order, writ, injunction, decree or
demand of any court, arbitrator, grand jury, or Governmental Agency applicable
to Company or Bank; or (4) any statute, rule or regulation applicable to
Company, except, in the case of items (2), (3) or (4), for such violations and
conflicts that would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect, or (ii) result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
property or asset of Company, Bank or any of their Subsidiaries. Neither
Company, Bank nor any of their Subsidiaries are in default in the performance,
observance or fulfillment of any of the terms, obligations, covenants,
conditions or provisions contained in any indenture or other agreement creating,
evidencing or securing Indebtedness of any kind or pursuant to which any such
Indebtedness is issued, or any other agreement or instrument to which Company,
Bank or any of their Subsidiaries, as applicable, is a party or by which
Company, Bank or any of their Subsidiaries, as applicable, or any of their
properties may be bound or affected, except, in each case, only such defaults
that would not reasonably be expected to have, singularly or in the aggregate, a
Material Adverse Effect.

 

4.2.6       Governmental Consent. Except as contemplated under Section 3.2.1.6.
above, no governmental orders, permissions, consents, approvals or
authorizations are required to be obtained by Company that have not been
obtained, and no registrations or declarations are required to be filed by
Company that have not been filed in connection with, or, in contemplation of,
the execution and delivery of, and performance under, the Transaction Documents,
except for applicable requirements, if any, of the Securities Act, the Exchange
Act or state securities laws or “blue sky” laws of the various states and any
applicable federal or state banking laws and regulations. Company and Bank have
received from the Regulatory Agencies any required approval of, or consent or
nonobjection to, the issuance and sale of the Subordinated Note contemplated by
this Agreement.

 

4.3         Possession of Licenses and Permits. Company, Bank and their
Subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Agencies necessary to conduct the business now operated by them
except where the failure to possess such Governmental Licenses would not,
singularly or in the aggregate, have a Material Adverse Effect; Company and each
Subsidiary of Company are in compliance with the terms and conditions of all
such Governmental Licenses, except where the failure so to comply would not,
individually or in the aggregate, have a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse
Effect; and neither Company nor any Subsidiary of Company has received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses.

 



11

 

 

 

4.4          Financial Condition.

 

4.4.1            Company Financial Statements. The financial statements of
Company included in Company’s Reports (including the related notes, where
applicable), which have been provided to Purchaser or are otherwise publicly
available, (i) have been prepared from, and are in accordance with, the books
and records of Company or Bank, as applicable; (ii) fairly present in all
material respects the results of operations, cash flows, changes in
stockholders’ equity and financial position of Company and its consolidated
Subsidiaries, for the respective fiscal periods or as of the respective dates
therein set forth (subject in the case of unaudited statements to recurring
year-end audit adjustments normal in nature and amount), as applicable;
(iii) complied as to form, as of their respective dates of filing in all
material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto. The books and records of
Company and Bank have been, and are being, maintained in all material respects
in accordance with GAAP and any other applicable legal and accounting
requirements. Neither Company nor Bank has any material liability of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether due
or to become due), except for those liabilities that are reflected or reserved
against on the consolidated balance sheet (or notes thereto) of Company
contained in Company’s Reports for Company’s most recently completed quarterly
or annual fiscal period, as applicable, and for liabilities incurred in the
ordinary course of business consistent with past practice or in connection with
this Agreement and the transactions contemplated hereby.

 

4.4.2            Absence of Default. Since June 30, 2020, no event has occurred
which either of itself or with the lapse of time or the giving of notice or
both, would give any creditor of Company the right to accelerate the maturity of
any material Indebtedness of Company. Company is not in default under any other
Lease, agreement or instrument, or any law, rule, regulation, order, writ,
injunction, decree, determination or award, non-compliance with which could
reasonably be expected to result in a Material Adverse Effect.

 

4.4.3            Solvency. After giving effect to the consummation of the
transactions contemplated by this Agreement, Company has capital sufficient to
carry on its business and is solvent and able to pay its debts as they mature.
No transfer of property is being made and no Indebtedness is being incurred in
connection with the transactions contemplated by this Agreement with the intent
to hinder, delay or defraud either present or future creditors of Company or any
Subsidiary of Company.

 

4.4.4            Ownership of Property. Company, Bank and each of their
Subsidiaries have good and marketable title as to all real property owned by
such entity and good title to all assets and properties owned by Company and
such Subsidiary in the conduct of its businesses, whether such assets and
properties are real or personal, tangible or intangible, including assets and
property reflected in the most recent consolidated balance sheet of Company
contained in Company’s Reports or acquired subsequent thereto (except to the
extent that such assets and properties have been disposed of in the ordinary
course of business, since the date of such consolidated balance sheet), subject
to no encumbrances, liens, mortgages, security interests or pledges, except
(i) those items which secure liabilities for public deposits or statutory
obligations or any discount with, borrowing from or other obligations to the
Federal Home Loan Bank or FRB, inter-bank credit facilities, reverse repurchase
agreements or any transaction by Bank acting in a fiduciary capacity,
(ii) statutory liens for amounts not yet due or delinquent or that are being
contested in good faith and (iii) such liens that do not, individually or in the
aggregate, materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by Company,
Bank or any of their Subsidiaries. Company, Bank and each of their Subsidiaries,
as lessee, has the right under valid and existing Leases of real and personal
properties that are material to Company or such Subsidiary, as applicable, in
the conduct of its business to occupy or use all such properties as presently
occupied and used by it. Such existing Leases and commitments to Lease
constitute or will constitute operating Leases for both tax and financial
accounting purposes except as otherwise disclosed in Company’s Reports and the
Lease expense and minimum rental commitments with respect to such Leases and
Lease commitments are as disclosed in all material respects in Company’s
Reports.

 



12

 

 

4.5          No Material Adverse Change. Since June 30, 2020, there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

 

4.6          Legal Matters.

 

4.6.1            Compliance with Law. Company, Bank and each of their
Subsidiaries (i) have complied with and (ii) are not under investigation with
respect to, and, to Company’s knowledge, have not been threatened to be charged
with or given any notice of any material violation of any applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government, or any instrumentality or agency thereof, having jurisdiction over
the conduct of its business or the ownership of its properties, except where any
such failure to comply or violation would not reasonably be expected to have a
Material Adverse Effect. Company, Bank and each of their Subsidiaries are in
compliance with, and at all times prior to the date hereof have been in
compliance with, (x) all statutes, rules, regulations, orders and restrictions
of any domestic or foreign government, or any Governmental Agency, applicable to
it, and (y) their own privacy policies and written commitments to their
respective customers, consumers and employees, concerning data protection, the
privacy and security of personal data, and the nonpublic personal information of
their respective customers, consumers and employees, in each case except where
any such failure to comply, would not result, individually or in the aggregate,
in a Material Adverse Effect. At no time during the two years prior to the date
hereof has Company, Bank or any of their Subsidiaries received any notice
asserting any violations of any of the foregoing, except for any violations that
(A) have been resolved or (B) that have not had, and are not reasonably expected
to have, a Material Adverse Effect.

 

4.6.2            Regulatory Enforcement Actions. Company and its Subsidiaries
are in compliance in all material respects with all laws administered by and
regulations of any Governmental Agency applicable to it or to them, the failure
to comply with which would have a Material Adverse Effect. None of Company, its
Subsidiaries, nor any of their respective officers or directors is now operating
under any restrictions, agreements, memoranda, commitment letter, supervisory
letter or similar regulatory correspondence, or other commitments (other than
restrictions of general application) imposed by any Governmental Agency, nor
are, to Company’s knowledge, (i) any such restrictions threatened, (ii) any
agreements, memoranda, commitment letters, supervisory letters or similar
regulatory correspondence, or other commitments being sought by any Governmental
Agency, or (iii) any legal or regulatory violations previously identified by, or
penalties or other remedial action previously imposed by, any Governmental
Agency that remain unresolved.

 



13

 

 

4.6.3            Pending Litigation. There are no actions, suits, proceedings or
written agreements pending, or, to Company’s knowledge, threatened or proposed,
against Company, Bank or any of their Subsidiaries at law or in equity or before
or by any federal, state, municipal, or other governmental department,
commission, board, or other administrative agency, domestic or foreign, that,
either separately or in the aggregate, would reasonably be expected to have a
Material Adverse Effect or affect issuance or payment of the Subordinated Note;
and neither Company, Bank nor any of their Subsidiaries is a party to or named
as subject to the provisions of any order, writ, injunction, or decree of, or
any written agreement with, any court, commission, board or agency, domestic or
foreign, that either separately or in the aggregate, will have a Material
Adverse Effect.

 

4.6.4            Environmental. No Property is or, to Company’s knowledge, has
been a site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any
Hazardous Materials, and neither Company, Bank nor any of their Subsidiaries
have engaged in such activities. There are no claims or actions pending or, to
Company’s knowledge, threatened against Company, Bank or any of their
Subsidiaries by any Governmental Agency or by any other Person relating to any
Hazardous Materials or pursuant to any Hazardous Materials Law.

 

4.6.5            Brokerage Commissions. Except for fees payable to its Financial
Advisor, neither Company nor any Affiliate of Company is obligated to pay any
brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.

 

4.6.6            Investment Company Act. Neither Company, Bank nor any of their
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

4.7          No Material Misstatement or Omission. None of the representations,
warranties, covenants and agreements contained in this Agreement or in any
certificate or other document delivered to Purchaser by or on behalf of Company,
Bank or any of their Subsidiaries pursuant to or in connection with this
Agreement, when taken together as a whole with Company’s Reports, contains any
untrue statement of a material fact or omits to state a material fact or any
fact necessary to make the statements contained therein not materially
misleading in light of the circumstances when made or furnished to Purchaser.

 



14

 

 

4.8          Internal Accounting Controls. Each of Company and Bank has
established and maintains a system of internal control over financial reporting
that pertains to the maintenance of records that accurately and fairly reflect
the transactions and dispositions of Company’s assets (on a consolidated basis),
provides reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with GAAP and that
Company’s and Bank’s receipts and expenditures are being made only in accordance
with authorizations of Company management and Board of Directors, and provides
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of assets of Company on a consolidated basis
that could have a Material Adverse Effect. Such internal control over financial
reporting is effective to provide reasonable assurance regarding the reliability
of Company’s financial reporting and the preparation of Company’s financial
statements for external purposes in accordance with GAAP. Since December 31,
2019, there has not been and there currently is not (i) any significant
deficiency or material weakness in the design or operation of Company’s internal
control over financial reporting which is reasonably likely to adversely affect
its ability to record, process, summarize and report financial information, or
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in Company’s or Bank’s internal control over financial
reporting. Company (A) has implemented and maintains disclosure controls and
procedures reasonably designed and maintained to ensure that material
information relating to Company is made known to the Chief Executive Officer and
the Chief Financial Officer of Company by others within Company and (B) has
disclosed, based on its most recent evaluation prior to the date hereof, to
Company’s outside auditors and the audit committee of Company’s Board of
Directors any significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting which are reasonably
likely to adversely affect Company’s internal controls over financial reporting.
Such disclosure controls and procedures are effective for the purposes for which
they were established.

 

4.9          Tax Matters. Company and Bank have (i) filed all material foreign,
U.S. federal, state and local tax returns, information returns and similar
reports that they are required to file (taking into account extensions) with
governmental tax agencies, and all such tax returns are true, correct and
complete in all material respects, and (ii) paid all material taxes required to
be paid by them (taking into account extensions) and any other material tax
assessment, fine or penalty levied against them other than taxes (x) currently
payable without penalty or interest, or (y) being contested in good faith by
appropriate proceedings.

 

4.10        Exempt Offering. Assuming the accuracy of Purchaser’s
representations and warranties set forth in this Agreement, no registration
under the Securities Act is required for the offer and sale of the Subordinated
Note by Company to Purchaser.

 

4.11        Representations and Warranties Generally. The representations and
warranties of Company set forth in this Agreement and in any certificate or
other document delivered to Purchaser by or on behalf of Company, Bank or any of
their Subsidiaries pursuant to or in connection with this Agreement that do not
contain a “Material Adverse Effect” qualification or other express materiality
or similar qualification are true and correct as of the date hereof and as of
the Closing Date, except where the failure of such representations and
warranties to be so true and correct does not have a Material Adverse Effect;
provided, however, that any such representations and warranties made as of a
specified date need only be true and correct as of such date. The
representations and warranties of Company set forth in this Agreement and in any
certificate or other document delivered to Purchaser by or on behalf of Company,
Bank or any of their Subsidiaries pursuant to or in connection with this
Agreement that contain a “Material Adverse Effect” qualification or any other
express materiality or similar qualification are true and correct as of the date
hereof and as of the Closing Date; provided, however, that any such
representations and warranties made as of a specified date need only be true and
correct as of such date.

 



15

 

 

5.            GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

 

Company hereby further covenants and agrees with Purchaser as follows:

 

5.1          Compliance with Transaction Documents. Company shall comply with,
observe and timely perform each and every one of the covenants, agreements and
obligations under the Transaction Documents.

 

5.2          Affiliate Transactions. Company shall not itself, nor shall it
cause, permit or allow any of its Subsidiaries to enter into any transaction,
including the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of Company except in the ordinary course of business
and pursuant to the reasonable requirements of Company’s or such Affiliate’s
business and upon terms consistent with applicable laws and regulations and
reasonably found by the appropriate board(s) of directors to be fair and
reasonable and no less favorable to Company or such Affiliate than would be
obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

 

5.3          Compliance with Laws.

 

5.3.1            Generally. Company shall comply and cause Bank and each of
their other Subsidiaries to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of its business and the ownership of its properties, except, in each case, where
such noncompliance would not reasonably be expected to have a Material Adverse
Effect.

 

5.3.2            Regulated Activities. Company shall not itself, nor shall it
cause, permit or allow Bank or any of their Subsidiaries to (i) engage in any
business or activity not permitted by all applicable laws and regulations,
except where such business or activity would not reasonably be expected to have
a Material Adverse Effect or (ii) make any loan or advance secured by the
capital stock of another bank or depository institution, or acquire the capital
stock, assets or obligations of or any interest in another bank or depository
institution, in each case other than in accordance with applicable laws and
regulations and safe and sound banking practices.

 

5.3.3            Taxes. Company shall, and shall cause Bank and any of their
Subsidiaries to, promptly pay and discharge (i) all taxes, assessments and other
governmental charges imposed upon Company, Bank or any of their Subsidiaries or
upon the income, profits, or property of Company, Bank or any of their
Subsidiaries and (ii) all claims for labor, material or supplies that, if
unpaid, might by law become a lien or charge upon the property of Company, Bank
or any of their Subsidiaries. Notwithstanding the foregoing, none of Company,
Bank or any of their Subsidiaries shall be required to pay any such tax,
assessment, charge or claim, so long as the validity thereof is being contested
in good faith by appropriate proceedings, and appropriate reserves therefor
shall be maintained on the books of Company, Bank and such other Subsidiary.

 

5.3.4            Corporate Existence. Company will do or cause to be done all
things reasonably necessary to preserve and keep in full force and effect the
corporate existence of Company and each Subsidiary of Company and Bank and the
rights (constituent governing documents and statutory), licenses and franchises
of Company and each subsidiary of Company and Bank; provided, however, that
(i) Company may consummate the transactions described in Section 9(b) of the
Subordinated Note in accordance with the provisions of that section and
(ii) Company will not be required to preserve the existence (corporate or other)
of any of its subsidiaries (other than Bank) or any such right, license or
franchise of Company or any of its subsidiaries (other than Bank) if the Board
of Directors of Company determines that the preservation thereof is no longer
desirable in the conduct of the business of Company and its subsidiaries taken
as a whole and that the loss thereof will not be disadvantageous in any material
respect to Purchaser.

 



16

 

 

5.3.5            Dividends, Payments, and Guarantees During Event of Default.
Upon the occurrence of an Event of Default (as defined under the Subordinated
Note), until such Event of Default is cured by Company or waived by Purchaser in
accordance with Section 18 of the Subordinated Notes, Company shall not, except
as may be required by any federal or state Governmental Agency, (a) declare or
pay any dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of its capital stock; (b) make any
payment of principal of, or interest or premium, if any, on, or repay,
repurchase or redeem any of Company’s Indebtedness that ranks equal with or
junior to the Subordinated Notes; or (c) make any payments under any guarantee
that ranks equal with or junior to the Subordinated Note, other than: (i) any
dividends or distributions in shares of, or options, warrants or rights to
subscribe for or purchase shares of, any class of Company’s Common Stock;
(ii) any declaration of a non-cash dividend in connection with the
implementation of a shareholders’ rights plan, or the issuance of stock under
any such plan in the future, or the redemption or repurchase of any such rights
pursuant thereto; (iii) as a result of a reclassification of Company’s capital
stock or the exchange or conversion of one class or series of Company’s capital
stock for another class or series of Company’s capital stock; (iv) the purchase
of fractional interests in shares of Company’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged; or (v) purchases of any class of Company’s Common Stock
related to the issuance of Common Stock or rights under any benefit plans for
Company’s directors, officers or employees or any of Company’s dividend
reinvestment plans (including any repurchases or acquisitions in connection with
the forfeiture of any stock award, cashless or net exercise of any option, or
acceptance of Common Stock in lieu of an award recipient’s tax obligations under
any equity award).

 

5.3.6            Tier 2 Capital. If all or any portion of the Subordinated Note
ceases to qualify for inclusion as Tier 2 Capital, other than due to the
limitation imposed on the capital treatment of subordinated debt during the five
(5) years immediately preceding the Maturity Date of the Subordinated Note,
Company will immediately notify Purchaser, and thereafter, Company and Purchaser
will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Note to qualify as Tier 2 Capital;
provided, however, that nothing contained in this Section 5.3.6 shall limit
Company’s right to redeem the Subordinated Note upon the occurrence of a Tier 2
Capital Event (as defined in the Subordinated Note) pursuant to Section 4(a) or
Section 4(b) of the Subordinated Note.

 

5.3.7            Environmental Matters. Except as would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Company shall: (a) exercise, and cause Bank and each of their Subsidiaries to
exercise, commercially reasonable efforts in order to comply in all material
respects with all Hazardous Materials Laws; and (b) promptly take any and all
necessary remedial action in connection with any Condition or Release or
threatened Condition or Release on, under or about any Property in order to
comply in all material respects with all applicable Hazardous Materials Laws;
provided, however, that Company shall not be deemed to be in breach of the
foregoing covenant if and to the extent it has not taken such remedial actions
due to (x) its diligent pursuit of an available statutory or administrative
exemption from compliance with the relevant Hazardous Materials Law from the
appropriate Governmental Agency (and no penalties for non-compliance with the
relevant Hazardous Materials Law(s) shall accrue as a result of such
non-compliance, without rebate or waiver if such exemption or waiver is
granted), or (y) is actively and diligently contesting in good faith any
Governmental Agency’s order, determination or decree with respect to the
applicability or interpretation of any such relevant Hazardous Materials Law
and/or the actions required under such laws or regulations in respect of such
Condition or Release. In the event Company, Bank or any other Subsidiary of
Company or Bank undertakes any remedial action with respect to such Hazardous
Material on, under or about any Property, Company, Bank or such other Subsidiary
shall conduct and complete such remedial action in compliance with all
applicable Hazardous Materials Laws and in accordance with the policies, orders
and directives of all Governmental Agencies.

 



17

 

 

5.4          Absence of Control. It is the intent of the parties to this
Agreement that in no event shall Purchaser, by reason of any of the Transaction
Documents, be deemed to control, directly or indirectly, Company, and Purchaser
shall not exercise, or be deemed to exercise, directly or indirectly, a
controlling influence over the management or policies of Company

 

5.5          Rule 144A Information. While the Subordinated Note remains a
“restricted security” within the meaning of the Securities Act, Company will
make available, upon request, to any seller of such Subordinated Note the
information specified in Rule 144A(d)(4) under the Securities Act, unless
Company is then subject to Section 13 or 15(d) of the Exchange Act.

 

5.6          Partial Redemption through DTC. With respect to any partial
redemption of the Subordinated Notes, partial redemptions will be processed
through the Depository Trust Issuer Corporation, in accordance with its
rules and procedures, as a “Pro Rata Pass-Through Distribution of Principal.”

 

6.            REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER.

 

Purchaser hereby represents and warrants to Company, and covenants with Company,
as follows:

 

6.1          Legal Power and Authority. Purchaser has all necessary power and
authority to execute, deliver and perform Purchaser’s obligations under this
Agreement and to consummate the transactions contemplated hereby. Purchaser is
an entity duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization or incorporation.

 

6.2          Authorization and Execution. The execution, delivery and
performance of this Agreement has been duly authorized by all necessary action
on the part of such Purchaser, and this Agreement has been duly authorized,
executed and delivered, and, assuming due authorization, execution and delivery
by Company, is a legal, valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.

 



18

 

 

6.3          No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) Purchaser’s organizational documents, (ii) any agreement to which
Purchaser is party, (iii) any law applicable to Purchaser or (iv) any order,
writ, judgment, injunction, decree, determination or award binding upon or
affecting Purchaser.

 

6.4          Purchase for Investment. Purchaser is purchasing the Subordinated
Note for Purchaser’s own account and not with a view to distribution and with no
present intention of reselling, distributing or otherwise disposing of the same.
Purchaser has no present or contemplated agreement, undertaking, arrangement,
obligation, Indebtedness or commitment providing for, or which is likely to
compel, a disposition of the Subordinated Note in any manner.

 

6.5          Institutional Accredited Investor. Purchaser is and will be on the
Closing Date (i) an institutional “accredited investor” as such term is defined
in Rule 501(a) of Regulation D and as contemplated by subsections (1), (2),
(3) and (7) of Rule 501(a) of Regulation D, and has no less than $5,000,000 in
total assets and/or (ii) a QIB.

 

6.6          Financial and Business Sophistication. Purchaser has such knowledge
and experience in financial and business matters that Purchaser is capable of
evaluating the merits and risks of Purchaser’s prospective investment in the
Subordinated Note. Purchaser has relied solely upon Purchaser’s own knowledge
of, and/or the advice of Purchaser’s own legal, financial or other advisors with
regard to, the legal, financial, tax and other considerations involved in
deciding to invest in the Subordinated Note.

 

6.7          Ability to Bear Economic Risk of Investment. Purchaser recognizes
that an investment in the Subordinated Note involves substantial risk. Purchaser
has the ability to bear the economic risk of Purchaser’s prospective investment
in the Subordinated Note, including the ability to hold the Subordinated Note
indefinitely, and further including the ability to bear a complete loss of all
of Purchaser’s investment in Company.

 

6.8          Information. Purchaser acknowledges that: (i) Purchaser is not
being provided with the disclosures that would be required if the offer and sale
of the Subordinated Note were registered under the Securities Act, nor is
Purchaser being provided with any offering circular or prospectus prepared in
connection with the offer and sale of the Subordinated Note; (ii) Purchaser has
conducted Purchaser’s own examination of Company and the terms of the
Subordinated Note to the extent Purchaser deems necessary to make Purchaser’s
decision to invest in the Subordinated Note; (iii) Purchaser has availed itself
of publicly available financial and other information concerning Company to the
extent Purchaser deems necessary to make Purchaser’s decision to purchase the
Subordinated Note; and (iv) Purchaser has not received or relied on any form of
general solicitation or general advertising (within the meaning of Regulation D)
from Company or any party acting on Company’s behalf in connection with the
offer and purchase of the Subordinated Note. Purchaser has reviewed the
information, including information regarding “Risk Factors” pertaining to
Company, set forth in Company’s Reports, the exhibits and schedules thereto and
hereto and the information contained in the data room established by Company in
connection with the transactions contemplated by this Agreement.

 



19

 

 

6.9          Access to Information. Purchaser acknowledges that Purchaser and
Purchaser’s advisors have been furnished with all materials relating to the
business, finances and operations of Company that have been requested by
Purchaser and Purchaser’s advisors and have been given the opportunity to ask
questions of, and to receive answers from, Persons acting on behalf of Company
concerning terms and conditions of the transactions contemplated by this
Agreement in order to make an informed and voluntary decision to enter into this
Agreement.

 

6.10        Investment Decision. Purchaser has made Purchaser’s own investment
decision based upon Purchaser’s own judgment, due diligence, and advice from
such advisors as Purchaser has deemed necessary and not upon any view expressed
by any other Person, including the Financial Advisor. Neither such inquiries nor
any other due diligence investigations conducted by it or its advisors or
representatives, if any, shall modify, amend or affect its right to rely on
Company’s representations and warranties contained herein. Purchaser is not
relying upon, and has not relied upon, any advice, statement, representation or
warranty made by any Person by or on behalf of Company, including the Financial
Advisor, except for the express statements, representations and warranties of
Company made or contained in this Agreement. Furthermore, Purchaser acknowledges
that (i) the Financial Advisor has not performed any due diligence review on
behalf of Purchaser and (ii) nothing in this Agreement or any other materials
presented by or on behalf of Company to Purchaser in connection with the
purchase of the Subordinated Note constitutes legal, tax or investment advice.

 

6.11        Private Placement; No Registration; Restricted Legends. Purchaser
understands and acknowledges that the Subordinated Note comes within the
definition of “restricted securities” under Rule 144 of the Securities Act and
is being sold by Company without registration under the Securities Act in
reliance on the exemption from federal registration set forth in
Section 4(a)(2) of the Securities Act or any state securities laws, and
accordingly, may be resold, pledged or otherwise transferred only in compliance
with the registration requirements of federal and state securities laws or if
exemptions from the Securities Act and applicable state securities laws are
available to Purchaser. Purchaser further understands and acknowledges that
Company will not be obligated in the future to register the Subordinated Notes
under the Securities Act, the Exchange Act or any state securities laws.
Purchaser is not subscribing for the Subordinated Note as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting. Purchaser further
acknowledges and agrees that all certificates or other instruments representing
the Subordinated Note will bear the restrictive legend set forth in the form of
Subordinated Note. Purchaser further acknowledges Purchaser’s primary
responsibilities under the Securities Act and, accordingly, will not sell or
otherwise transfer the Subordinated Note or any interest therein without
complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement. Neither Company nor its Financial Advisor have or has made or are or
is making any representation, warranty or covenant, express or implied, as to
the availability of any exemption from registration under the Securities Act or
any applicable state securities laws for the resale, pledge or other transfer of
the Subordinated Note, or that the Subordinated Note purchased by Purchaser will
ever be able to be lawfully resold, pledged or otherwise transferred.

 



20

 

 

6.12        Role of Financial Advisor. Purchaser will purchase the Subordinated
Note directly from Company and not from the Financial Advisor, and Purchaser
understands that neither the Financial Advisor nor any other broker or dealer
has any obligation to make a market in the Subordinated Notes. Purchaser
understands that the Financial Advisor has acted solely as a financial advisor
to Company and not as placement agent or underwriter in connection with offer
and sale of the Subordinated Note.

 

6.13        Tier 2 Capital. If all or any portion of the Subordinated Note
ceases to qualify for inclusion as Tier 2 Capital, other than due to the
limitation imposed on the capital treatment of subordinated debt during the five
(5) years immediately preceding the Maturity Date of the Subordinated Note,
Company will immediately notify Purchaser, and thereafter, Company and Purchaser
will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Note to qualify as Tier 2 Capital;
provided, however, that nothing contained in this Section 6.13 shall limit
Company’s right to redeem the Subordinated Note upon the occurrence of a Tier 2
Capital Event pursuant to Section 4(a) or Section 4(b) of the Subordinated Note.

 

6.14        Accuracy of Representations. Purchaser understands that Company is
relying and will rely upon the truth and accuracy of the foregoing
representations, acknowledgements and agreements in connection with the
transactions contemplated by this Agreement, and agrees that if any of the
representations or acknowledgements made by it are no longer accurate as of the
Closing Date, or if any of the agreements made by it are breached on or prior to
the Closing Date, it shall promptly notify Company.

 

7.            MISCELLANEOUS.

 

7.1          Prohibition on Assignment by Company. Except as described in
Section 9(b) of the Subordinated Note, Company may not assign, transfer or
delegate any of its rights or obligations under this Agreement or the
Subordinated Note without the prior written consent of Purchaser. In addition,
in accordance with the terms of the Subordinated Note, any transfer of such
Subordinated Note must be made in accordance with the Assignment Form attached
thereto and the requirements and restrictions thereof.

 

7.2          Time of the Essence. Time is of the essence with respect to this
Agreement.

 

7.3          Waiver or Amendment. No waiver or amendment of any term, provision,
condition, covenant or agreement herein or in the Subordinated Notes shall be
effective except with the prior written consent of Purchaser. Notwithstanding
the foregoing, Company may amend or supplement the Subordinated Notes without
the consent of Purchaser to cure any ambiguity, defect or inconsistency or to
provide for uncertificated Subordinated Notes in addition to or in place of
certificated Subordinated Notes, or to make any change that does not adversely
affect the rights of Purchaser. No failure to exercise or delay in exercising,
by Purchaser, of any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof, or the exercise of any
other right or remedy provided by law. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any right or remedy provided at
law or in equity. No notice or demand on Company in any case shall, in and of
itself, entitle Company to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of Purchaser to any
other or further action in any circumstances without notice or demand. No
consent or waiver, express or implied, by Purchaser to or of any breach or
default by Company in the performance of its obligations hereunder shall be
deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of the same or any other obligations of Company
hereunder. Failure on the part of Purchaser to complain of any acts or failure
to act or to declare an Event of Default, irrespective of how long such failure
continues, shall not constitute a waiver by Purchaser of its rights hereunder or
impair any rights, powers or remedies on account of any breach or default by
Company.

 



21

 

 

 

7.4         Severability. Any provision of this Agreement which is unenforceable
or invalid or contrary to law, or the inclusion of which would adversely affect
the validity, legality or enforcement of this Agreement, shall be of no effect
and, in such case, all the remaining terms and provisions of this Agreement
shall subsist and be fully effective according to the tenor of this Agreement
the same as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.

 

7.5         Notices. Any notice which any party hereto may be required or may
desire to give hereunder shall be deemed to have been given if in writing and if
delivered personally, or if mailed, postage prepaid, by United States registered
or certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:

 

if to Company: FVCBankcorp, Inc.
11325 Random Hills Road, Suite 240
Fairfax, Virginia 22030
Attention: David W. Pijor
Chairman & Chief Executive Officer with a copy to: Williams Mullen
200 South 10th Street, Suite 1600
Richmond, Virginia 23219
Attention: Scott H. Richter if to Purchaser: To the address indicated on
Purchaser’s signature page.

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).

 



22

 

 

7.6         Successors and Assigns. This Agreement shall inure to the benefit of
the parties and their respective heirs, legal representatives, successors and
assigns; except that, (i) unless Purchaser consents in writing, no assignment
made by Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of Company; and (ii) unless an assignment by
Purchaser complies with the Assignment Form attached to the Subordinated Note,
no such assignment shall be effective or confer any rights on any purported
assignee of Purchaser. The term “successors and assigns” will not include a
purchaser of the Subordinated Note from Purchaser merely because of such
purchase but shall include a purchaser of the Subordinated Note pursuant to an
assignment complying with the Assignment Form attached to the Subordinated Note.

 

7.7         No Joint Venture. Nothing contained herein or in any document
executed pursuant hereto and no action or inaction whatsoever on the part of
Purchaser, shall be deemed to make a Purchaser a partner or joint venturer with
Company.

 

7.8         Documentation. All documents and other matters required by any of
the provisions of this Agreement to be submitted or furnished to Purchaser shall
be in form and substance satisfactory to such Purchaser.

 

7.9         Entire Agreement. This Agreement and the Subordinated Note, along
with the exhibits thereto and any nondisclosure agreements between Purchaser and
Company, constitute the entire agreement between the parties hereto with respect
to the subject matter hereof and may not be modified or amended in any manner
other than by supplemental written agreement executed by the parties hereto. No
party, in entering into this Agreement, has relied upon any representation,
warranty, covenant, condition or other term that is not set forth in this
Agreement or in the Subordinated Note.

 

7.10       Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia without giving effect
to its laws or principles of conflict of laws. Nothing herein shall be deemed to
limit any rights, powers or privileges which Purchaser may have pursuant to any
law of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.

 

7.11       No Third Party Beneficiary. This Agreement is made for the sole
benefit of Company and Purchaser, and no other Person shall be deemed to have
any privity of contract hereunder nor any right to rely hereon to any extent or
for any purpose whatsoever, nor shall any other Person have any right of action
of any kind hereon or be deemed to be a third party beneficiary hereunder.

 

7.12       Legal Tender of United States. All payments hereunder shall be made
in coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.

 



23

 

 

7.13       Reinstatement of Obligations. To the extent that Purchaser receives
any payment on account of Company’s obligations under the Subordinated Note and
any such payment and/or any part thereof is subsequently invalidated, declared
to be fraudulent or preferential, set aside, subordinated and/or required to be
repaid to a trustee, receiver or any other Person under any bankruptcy act,
state or federal law, common law or equitable cause, then to the extent of such
payment received, Company’s obligations under the Subordinated Note or part
thereof intended to be satisfied shall be revived and continue in full force and
effect, as if such payment(s) had not been received by Purchaser and applied on
account of Company’s obligations; provided, however, if Purchaser successfully
contests any such invalidation, declaration, set aside, subordination or other
order to pay any such payment to any third party, Company’s obligations to
Purchaser that otherwise would have been revived pursuant to this subsection
shall be deemed satisfied.

 

7.14       Captions; Counterparts. Captions contained in this Agreement in no
way define, limit or extend the scope or intent of their respective provisions.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument. In the event that any
signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature
page were an original thereof.

 

7.15       Knowledge; Discretion. All references herein to Purchaser’s or
Company’s knowledge shall be deemed to mean the knowledge of such party based on
the actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices, and such knowledge as
would reasonably be expected to come to the attention of such officers in the
performance of their respective duties. Unless specified to the contrary herein,
all references herein to an exercise of discretion or judgment by Purchaser, to
the making of a determination or designation by Purchaser, to the application of
Purchaser’s discretion or opinion, to the granting or withholding of Purchaser’s
consent or approval, to the consideration of whether a matter or thing is
satisfactory or acceptable to Purchaser, or otherwise involving the decision
making of Purchaser, shall be deemed to mean that such Purchaser shall decide
using the reasonable discretion or judgment of a prudent lender.

 

7.16       Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING
IN ANY WAY IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF COMPANY OR PURCHASER. THE PARTIES ACKNOWLEDGE THAT THEY
HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL. THE PARTIES
FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING AND
RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES
AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND
(III) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS
IF FULLY INCORPORATED THEREIN.

 



24

 

 

7.17       Expenses. Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.

 

7.18       Survival. Each of the representations and warranties set forth in
this Agreement shall survive the consummation of the transactions contemplated
hereby for a period of one year after the date hereof. Except as otherwise
provided herein, all covenants and agreements contained herein shall survive
until, by their respective terms, they are no longer operative.

 

[Signature Pages Follow]

 

25

 

 

IN WITNESS WHEREOF, Company has caused this Subordinated Note Purchase Agreement
to be executed by its duly authorized representative as of the date first above
written.

 

  COMPANY:       FVCBANKCORP, INC.       By:       Name: David W. Pijor    
Title:   Chairman and Chief Executive Officer

 

[Company Signature Page to Subordinated Note Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 

  PURCHASER:       NAME       By:       Name:     Title:

 

  Address of Purchaser:       [_____]
[_____]
[_____]       Principal Amount of Subordinated Note Purchased:       $[______]

 

[Purchaser Signature Page to Subordinated Note Purchase Agreement]

 





 

 

EXHIBIT A

 

FORM OF SUBORDINATED NOTE

 

Exhibit A-1

 

 

EXHIBIT B

 

FORM OF OPINION OF COUNSEL

 



Exhibit B-1

 

 

Schedule 4.1.1.2 – Direct and Indirect Subsidiaries

 

FVCbank (100% owned by FVCBankcorp, Inc.)

 







 